Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 12/02/2021.
Claims 2-17 and 19-22 are allowed in this office action.

Allowable Subject Matter
Claims 2-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the primary reason for allowance is, A surgical loading unit comprising: an elongate body; an end effector having a proximal portion pivotably coupled to a distal portion of the elongate body; and a flexible knife bar extending through the distal portion of the elongate body, the flexible knife bar having a first segment and a second segment, wherein the first segment of the flexible knife bar is configured to curve in a first direction in response to an articulation of the end effector relative to the elongate body in the first direction, and the second segment of the flexible knife bar is configured to pivot in a second direction, opposite the first direction, in response to the articulation of the end effector relative to the elongate body in the first direction. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731